Name: Council Regulation (EEC) No 3639/90 of 11 December 1990 on the application in Portugal of the common price for butter
 Type: Regulation
 Subject Matter: European construction;  prices;  processed agricultural produce;  Europe
 Date Published: nan

 No L 362/2 Official Journal of the European Communities 27 . 12 . 90 COUNCIL REGULATION (EEC) No 3639/90 of 11 December 1990 on the application in Portugal of the common price for butter THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1991 / 92 marketing year in accordance with Article 285 (5 ) of the Act of Accession, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas the variation between the common price for butter and the price fixed for this product by Council Regulation (EEC) No 3638 /90 of 11 December 1990 fixing, for the 1990/ 91 marketing year, the intervention prices for butter and skimmed-milk powder applicable in Portugal in the milk and milk products sector (*) permits the application of the common price in Portugal from the Article 1 From the beginning of the 1991 / 92 marketing year, the intervention price for butter applicable in Portugal shall be the common price . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1990. For the Council The President V. SACCOMANDI (') See page 1 of this Official Journal .